DETAILED ACTION
Allowable Subject Matter
1.        Claims 1-5 are allowed over the prior art of record.

Reasons for Allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic device comprising: a first component; a second component; and a signal path interface coupled between the first component and the second component, the signal path interface including a printed circuit board (PCB) having a rigid PCB portion and a flexible PCB portion, wherein a first signal line and a second signal line extends through the rigid PCB portion and the flexible PCB portion for transmitting signals from the first component to the second components, a second signal line arranged parallel to the first signal line extends through the rigid PCB portion and the flexible PCB portion for transmitting signals from the first component to the second components, and a plurality of ground lines extend through the rigid PCB portion and the flexible PCB portion, and wherein each of the plurality of ground lines extending through the rigid PCB portion is connected to one or more conductive layers through conductive vias.” as recited claim 1.
            Claims 2-5 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

  	The primary reason for allowance is An electronic device is with the arrangement that the side effects are not exhibited even when the FPCBs move, thus it is possible to reduce line loss in the transmission line and to alleviate other adverse characteristics. Conductive Through lesser in size is formed on the right side of the electrical path so as to prevent contact between the ground lines and a signal line on one side. These combinations have been found to be non-obvious over the prior art, hence claim 1-5  are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848